DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,616,094 (hereinafter Cramer) in view of US Patent 9,045,890 (hereinafter Kuru).
Regarding claim 1, Cramer shows a flush toilet (“water closet”) to discharge waste at least in part by a water pressure caused by a head of flush water (note directional flow arrow descending the rear of the bowl in fig. 1), comprising: a bowl (9) for receiving waste; and a discharge flow passage (17, 18, 10) connected to a lower portion (8) of the bowl and extending to a discharge opening (12) connected to an inlet of an external discharge pipe (col. 3, ln. 10 – 13), a part of the discharge flow passage storing sealing water (section 9a); wherein the discharge flow passage includes an ascending flow passage (17) ascending rearward from the lower portion of the bowl and a descending flow passage (18) descending from a downstream end of the ascending flow passage to the discharge opening; and the descending flow passage of the discharge flow passage includes a bottom surface (1) on a rear side of the discharge opening (fig. 1), the bottom surface (1) being linearly extended from a rear side thereof toward a front side on which the discharge opening is provided (note annotated fig. below) and a guiding portion (20) formed on the bottom surface, the guiding portion being configured to guide the wastewater flowing horizontally from the bottom surface toward the discharge opening to be directed to either a left or right side of the center of the discharge opening (fig. 3; col. 4, ln. 30 – 35) so that the wastewater flow into the discharge opening while deviating from the center of the discharge opening (note flow path in fig. 3 showing the wastewater being directed off-center on the discharge passage) but fails to show a self-siphonage can be suppressed from occurring within the discharge flow passage and the external discharge pipe. Attention is turned to Kuru which teaches that rearwardly formed baffles in a discharge passage 
Regarding claim 2, the guiding portion (20) has an inclined surface inclined obliquely downward toward either a left or right side of the bottom surface (1) of the descending flow passage (18) (fig. 2).
Regarding claim 3, the inclined surface of the guiding portion is inclined obliquely downward to either a left or right side (fig. 2) and forward (fig. 1, 3).
Regarding claim 4, the guiding portion (20) has an upper surface which is provided at an upper part of the inclined surface (adjacent leader line 20 in fig. 1) and has a smaller inclination angle than that of the inclined surface (as seen in fig. 2).
Regarding claim 5, Cramer shows a flush toilet (“water closet”) to discharge waste least in part by a water pressure caused by a head of flush water (note directional flow arrow descending the rear of the bowl in fig. 1), comprising: a bowl (9) for receiving waste; and a discharge flow passage (17, 18, 10) connected to a lower portion (8) of the bowl and extending to a discharge opening (12) connected to an inlet of an external discharge pipe (col. 3, ln. 10 – 13), a part of the discharge flow passage storing sealing water (section 9a); wherein the discharge flow passage includes an ascending flow passage (17) ascending rearward from the .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cramer in view of Kuru and US Patent 6,108,826 (hereinafter Hayashi).
Regarding claim 6, Cramer shows a flush toilet (“water closet”) to discharge waste at least in part by a water pressure caused by a head of flush water (note directional flow arrow descending the rear of the bowl in fig. 1), comprising: a bowl (9) for receiving waste; and a discharge flow passage (17, 18, 10) connected to a lower portion (8) of the bowl and extending 
Cramer fails to show a discharge socket mounted at a lower end of the descending flow passage, instead showing the flow passage being integrally formed as part of the bowl. Attention is turned to Hayashi which shows a discharge socket (11a) for a toilet flow discharge passage, teaching that utilizing a separate component for the discharge passage allows a user to install the toilet in various locations and configurations regarding the sewer outlet connection (col. 2, ln. 12 – 15). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use a discharge socket in the toilet of Cramer to allow a user to install the toilet in a variety of installation conditions as evidenced by the teachings of Hayashi.

    PNG
    media_image1.png
    427
    546
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. Applicant argues that Cramer is directed towards a siphon toilet and not a washdown type toilet; this argument is not found persuasive because the claims do not preclude siphonic flushing from occurring; the toilet of Cramer is configured such that a flush occurs at least partly due to a water pressure caused by a head of flush water in addition to siphoning action. The rejection is deemed proper and maintained.
Applicant argues that the guiding portion of Cramer cannot direct flush water to be directed to either a left or right side of center of the outlet. The Examiner respectfully disagrees; as the inclined wall (20) of Cramer is offset from a center of the discharge passage longitudinal axis, and as additionally shown in fig. 3 of Cramer, the flow of flush water as it exits the turbulence chamber (19) is directed to either a left or right side of center of the outlet (12). The rejection is deemed proper and maintained.
Applicant argues that one of ordinary skill would not be motivated to combine Cramer and Kuru. The Examiner respectfully disagrees. The Examiner has provided a rationale for the combination; i.e. reducing the amount of flushing water needed when only liquids are discharged. One of ordinary skill in the art would recognize that reduction of water consumption would be an obvious rationale to utilize technology from Kuru with the toilet of Cramer. Kuru is directed towards a toilet that utilizes both pressure jet and siphonic action in the toilet; and accordingly, one of ordinary skill would not have precluded consideration as being different technologies as Applicant has argued. The rejection is deemed proper and maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754